_____________

              No. 96-2926NE
              _____________

United States of America,               *
                                        *
                   Appellee,            *
                                        *
     v.                                 *
                                        *
Leo B. Luetticke,                       *
                                        *
                   Appellant.           *

              _____________                  Appeals from the United States
                                             District Court for the District
              No. 96-2931NE                  of Nebraska.
              _____________
                                                     [UNPUBLISHED]
United States of America,               *
                                        *
                   Appellee,            *
                                        *
     v.                                 *
                                        *
Gary A. Luetticke,                      *
                                        *
                   Appellant.           *
                                  _____________

                        Submitted:    February 10, 1997

                          Filed: February 21, 1997
                                _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                              _____________


PER CURIAM.


     Leo B. Luetticke and Gary A. Luetticke appeal their drug-related
convictions and sentences.       A review of the record shows the Luettickes'
claims are without merit.      The district court did not abuse its discretion
in admitting coconspirator testimony and refusing to grant a mistrial when
it decided to strike parts of the conditionally admitted testimony.
Contrary to the Luettickes' view
about the sufficiency of the evidence, the record contains strong evidence
of their guilt.        Finally, we reject the Luettickes' argument that the
district court failed properly to determine the offense levels for their
sentences.    Because the Luettickes' appeals involve the straightforward
application of settled principles of law, an extended discussion of the
issues will serve no useful purpose.        Thus, we affirm the Luettickes'
convictions and sentences.      See 8th cir. R. 47B.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-